Citation Nr: 1744183	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-16 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Son


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1947 to September 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Because the Veteran made claims related to mustard gas exposure, this matter had been transferred to the Muskogee, Oklahoma RO, which handles all such claims.  As this issue has been resolved and the Veteran resides in California, jurisdiction over the remaining issues has been returned to the Oakland, California RO.  

The Veteran and his son testified before the undersigned during a December 2015 hearing.  A transcript of that hearing is of record.

The Board remanded this matter in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's hypertension was not caused or aggravated by a disease or injury in active service.

3.  The Veteran's current heart disease was not caused or aggravated by a disease or injury in active service. 



CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).   

2.  The Veteran's heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert. denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

At the same time, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  This is not an absolute right, and substantial compliance with a remand order may be sufficient to proceed with deciding a claim on the merits. See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order.  A remand is not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

The January 2017 remand instructed the RO to seek records of the Veteran's claimed reserve service from any appropriate source, including the NPRC.  This search was to continue until the records were obtained or it became clear that further efforts would be futile.  In January 2017, after receiving the remand order, the RO sent a letter to the Veteran explaining that they could not confirm the Veteran's reserve service and asked if he could provide any documentation.  The Veteran responded with a letter explaining that his reserve discharge paperwork had been lost and he could not provide any documentation of his reserve service.  Before the January remand order, the RO requested records from both the NPRC and Defense Finance and Accounting Service (DFAS).  In a March 2016 letter DFAS replied that there were no records of payments to the Veteran during the relevant period.  NPRC provided what it represented to be the entire personnel file for the Veteran, which contained no information related to reserve service.  In a June 2016 letter to the Veteran, the RO outlined the steps it had taken to obtain records and asked for any records the Veteran may have.  Because the record reflects requests with responses from both of the most likely places to have records of the Veteran's claimed reserve service, the Board finds there has been substantial compliance with the January 2017 order.  Furthermore, a remand would not be appropriate under Soyini as the Veteran has not claimed to have received any diagnosis or treatment through any source related to his claimed reserve service, so any records obtained are unlikely to provide a benefit to the Veteran. 

The January 2017 remand also directed the RO to issue a supplemental statement of the case (SSOC) for any issue that remained denied after readjudication.  A March 2017 SSOC addressing the issue of service connection for hypertension is of record, but no SSOC issued after the remand on the heart disease issue.  An SOC of May 2013 and SSOC of September 2016 each address both issues on appeal.  The only new information developed after the September 2016 SSOC was a March 2017 addendum VA medical opinion.  

This opinion mainly addressed issues related to hypertension, and considered heart disease only as secondary to hypertension.  As the examiner opined that there was no nexus between the Veteran's hypertension and service, the opinion did not provide any further support for the Veteran's claim for service connection for heart disease.  

The Veteran was provided a copy of the opinion and his representative filed a brief in August 2017 that did not raise any issues related to the opinion.  As the Veteran has already been provided an SOC and SSOC which addressed the reasons for denial of his claim for service connection for heart disease, the Board finds substantial compliance with the January 2017 remand order.  Furthermore, a remand would not be appropriate under Soyini as another SSOC would not provide any further benefit to the Veteran. 

II.  Law

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension and arteriosclerosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Laypersons are considered competent to provide a medical diagnosis if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible, it may be a fact that the Board can consider and weigh against a veteran's lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

III.  Evidence

The Veteran's service treatment records (STRs) are silent for any complaint of or treatment for hypertension or heart disease.  The Veteran's September 1948 separation exam also noted "cardiovascular: normal" and his blood pressure was 138/78.  

The Veteran testified that at his separation exam he had a higher blood pressure reading which was not recorded, he was then told to lie down for about 45 minutes.  He states he was tested again, told to lie down for about 30 minutes, and was tested a third time.  Only the third reading was recorded.   

The Veteran stated that within a few months of his separation from service a private doctor told him he had to watch his blood pressure and put him on medication to treat his high blood pressure.  The Veteran stated that this doctor has passed away and the practice no longer exists.  Because of this, there were no records available from this doctor. 

There is a notation in a February 2003 private treatment record referring to the Veteran's 1960 single vessel coronary artery bypass surgery.  There is no contemporaneous record of this surgery.  The Veteran, who was born in 1931, has frequently referred to having his first heart attack and single vessel bypass at the age of 47.  Treatment records from 1979 onward refer to bypass surgery in December 1978 but there are no references to a 1960 surgery until the February 2003 record.  The Veteran would have been about 29 years old in 1960 and has never mentioned having heart surgery in his late twenties or early thirties.

The earliest noted contemporaneous medical evidence of hypertension or a heart condition is from July 1978.  The Veteran was being treated for complaints of chest and arm pain and reported that he had been told in the past that he had hypertension.  His blood pressure was 132/74.  By November 1978 the Veteran had been diagnosed with atherosclerotic cardiovascular disease with 80 percent stenosis of the right coronary artery.  The November 1978 medical notes also record a "history of hypertension."  Medical records from this point up to the present frequently record a history of hypertension without noting any specific cause or date of onset.  In December 1978 the Veteran underwent single vessel coronary artery bypass surgery.  Private treatment records show that he consistently sought treatment for both his hypertension and heart disease from this point onward. 

A private medical record from March 1980 indicate that the Veteran's "history dates back to the onset of his chest pain July '78"and that he had mild hypertension and mild diabetes mellitus adult onset since 1972.  That is the earliest date in the medical records indicating a finding of hypertension.  These records also describe the Veteran suffering acute myocardial infarctions in 1980 and 1986.  

Private medical records note that the Veteran had a third myocardial infarction in 2000, leading to a three vessel coronary artery bypass surgery that year. 

In May 2013 the Veteran was provided a VA general medical examination.  The examiner noted diagnoses of ischemic heart disease and hypertension but offered no opinion as to etiology. 

On his May 2013 VA 9 appeal form the Veteran stated "I know heart attack was not caused by service... Those items were caused by overeating..."

The Veteran testified at his December 2015 hearing that at his separation exam he was asked to lie down twice to allow his blood pressure to go down before finally taking a reading that was recorded.  He said this was the first time he noticed that he had high blood pressure, he thought it might be related to the stress of washing out of a mechanic program in service, and that within three to four months of separation his doctor had diagnosed high blood pressure and started him on medication to control it.  The Veteran stated he has not been told his actual blood pressure reading and did not mention the name of the medication.  The RO and the Veteran were unable to obtain records from this doctor because of the passage of time.

As to his heart disease, the Veteran testified that he had his first heart attack at 47 years old and had bypass surgery in 1968 and 2000, as well as several stents put in.  

A March 2016 VA examiner examined the Veteran and reviewed the claims file.  She diagnosed hypertension recorded the Veteran's explanation of his separation exam and subsequent diagnosis of high blood pressure.  She then opined that the Veteran's hypertension was less likely than not incurred in or caused by his service.  She provided reasons including: the Veteran's age at discharge; the lack of a diagnosis or symptoms in service;  the lack of medical documentation earlier than 1978; a 1980 statement by a private doctor that seemed to say the Veteran's hypertension started at the same time as his heart condition in 1978, which contradicted the Veteran's statement that it was diagnosed soon after service; and medical literature showing that most hypertension medications were not widely available until 1958, ten years after the Veteran's separation.  She also opined that the Veteran's heart disease was less likely than not incurred in or caused by service, but was at least as likely as not aggravated by his hypertension, which is a known risk factor for heart disease. 

The March 2016 VA examiner also provided a March 2017 addendum VA medical opinion.  Specifically acknowledging the Veteran's claim of being prescribed antihypertensive medication in 1948, the examiner reiterated that these medications were not widely available before 1958, citing the study that initially led to their release.  The examiner acknowledged the Veteran's claim of being asked to rest while his blood pressure went down and stated that this both was and is an accepted practice with isolated elevate readings.  The examiner stated that the Veteran's blood pressure readings of 130/80 and 138/78 in 1947 and 1948, respectively, would not have been considered exceedingly elevated, would have been seen as isolated elevated readings, and would probably not have been treated.  As to whether they indicated a precursor to hypertension, the examiner stated that there was not enough information in the record to offer an opinion.  The examiner acknowledged several private treatment records indicating generally a history of mild hypertension and as well as the February 2003 private treatment record referring to a 1960 single vessel coronary bypass surgery and a 2005 note diagnosing hypertensive heart disease.  Having acknowledged each of these statements and records, the examiner explained that taken together, they still do not support a finding of a nexus between the Veteran's service and his current hypertension.  The examiner also repeated her opinion that the Veteran's heart disease was less likely than not incurred in or caused by service, based on the lack of symptoms and treatment in service and for at least twelve years after separation.  She also repeated her opinion that the Veteran's heart disease was at least as likely as not aggravated by his hypertension, which is a known risk factor for heart disease. 

IV.  Analysis

A.  Hypertension

The Veteran has provided copious medical records describing his diagnosis of and treatment for hypertension.  As VA has not contested this issue, the presence of a current disability is shown.

i.  Presumptive Service Connection

Hypertension will be presumed service-connected where it manifests to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309(a).  A compensable rating for hypertension requires a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  The Veteran has stated that he first learned of his elevated blood pressure at his separation examination in September 1948 and that within four months of separation his private doctor had diagnosed hypertension and prescribed him antihypertensive medication.  The Veteran's son confirmed that his father had told him the same thing.  While he is not qualified to diagnose his own hypertension, the Veteran is competent to describe his lay observable symptoms and any treatment he participated in.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  On the other hand, the VA examiner pointed out that the medication the Veteran claims to have been prescribed was not widely available until about ten years after his separation from service, and there are no records of diagnosis or treatment of this condition before 1972, over 20 years after his separation.  

Given this record, the Veteran's recollections of treatment and findings shortly after service are not credible.  His reports came many years after the event in question and are not consistent with the fact that hypertension medication was likely not available at the time he reported first taking it.  There are no records of blood pressure readings present to a compensable level within the first year after service.  Although the Veteran has reported treatment, he has not reported that there were findings that would support a compensable rating.  Setting aside the issue of when hypertension was diagnosed, each possible criterion for a compensable rating requires a finding that the Veteran's blood pressure was predominantly above a certain level.  DC 7101.  Given the lack of blood pressure readings, the evidence simply cannot support a finding that the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  To be clear, the Board is not finding that the lack of records is evidence against the Veteran's claim, rather the lack of records leaves the Board without any evidence to determine the Veteran's blood pressure levels.   The Board therefore finds that presumptive service connection for hypertension is not warranted. 

ii.  Direct Service Connection

The Veteran has shown that he currently suffers from hypertension.  The Board will find, as discussed below, that the evidence does not show a nexus between his current diagnosis and any injury or event in service.  

Although hypertension is a chronic disease listed in 38 C.F.R. § 3.309(a), the Board has found that the Veteran's hypertension was not demonstrated in service or manifest to a compensable degree within one year of separation from service.  Therefore, service connection cannot be granted under 38 C.F.R. § 3.303(b). 

As noted above, the STRs are silent for any diagnosis of or treatment for hypertension in service.  He has not claimed any treatment or symptoms during that time period, except that he thinks stress from "washing out" of a mechanic program in the Air Force may have been related to his elevated blood pressure readings at his separation exam.  

The Veteran has provided copious medical documentation starting from 1978, but it contains no opinion as to the etiology of his hypertension.  The closest any medical record comes to an opinion on the matter was the 1980 note that the Veteran's history goes back to his coronary bypass surgery in 1978.  On a closer contextual reading, however, this note seems to be referring to his heart disease history, as it separately acknowledges a history of mild hypertension and adult onset diabetes since 1972.   The VA examiner, in her March 2016 and March 2017 opinions, acknowledged the Veteran's statements as well as various medical records referring to a "history of" hypertension.  The problem, as described by the examiner, is that none of these notes gave any specifics as to dates of diagnosis or likely causes of the hypertension.  As noted above, the earliest referenced diagnosis in the medical records is the 1980 note referring to a history since 1972.  That still leaves over twenty years between separation and the first record of a diagnosis of hypertension.  The only evidence potentially filling that gap is the Veteran's testimony that he was diagnosed by a private doctor within four months of his separation and immediately prescribed antihypertensive medication.  As discussed above, the Veteran may be competent to report a contemporaneous medical diagnosis; however, this evidence is still subject to being weighed against other competent evidence.  

The VA examiner acknowledged and specifically found credible, the Veteran's description of being told to lie down before testing his blood pressure.  She explained that this is and was a common accepted practice for isolated elevated readings, and that the Veteran's reading appeared to fit this description.  As requested, the examiner cited a study of antihypertensive medications showing that they were not widely available before 1958.  While the Board does not question the Veteran's honesty, it seems more likely that the Veteran was confused or misremembered a particular prescription than his doctor, who was not noted to be connected to any particular research or specialty, had access to this medication a decade before it was widely available or known to be helpful.  The Board also notes that this diagnosis and claim of prescription is the only evidence offered by the Veteran for this time period, during which he does not claim to have experienced any particular symptoms of hypertension or remember any particular blood pressure readings.   

Based on this record, the VA examiner could not find a nexus between the Veteran's current disability and any injury or event in service.  The examiner was unable, given the lack of other blood pressure readings or treatment, to opine as to whether the two reading s from 1947 and 1948 were a precursor to hypertension.  

The Board finds that the most probative evidence of record is the VA examiner's opinion, in conjunction with her addendum, bot opining that the Veteran's hypertension was less likely than not had its onset in or was otherwise medically related to service.  Specifically, the study cited indicating the lack of widely available antihypertensive medication when the Veteran separated from service, combined with her explanation that his description of being told to lie down was not unusual or indicative of hypertension, have convinced the Board that it is less likely than not that the Veteran's hypertension was less likely than not had its onset in or was otherwise medically related to service.  

B.  Heart Disease

The Veteran is seeking service connection for heart disease, including as a presumptively service connected chronic condition.  The Veteran has provided copious medical records describing his diagnosis of and treatment for hypertension.  As VA has not contested this issue, the presence of a current disability is shown.  It is not clear that the Veteran himself intended to perfect an appeal on this claim, as his VA form 9 of May 2013 said he was only appealing his wrist, hypertension, and sciatic nerve.  He specifically said his heart attack was not due to service, but overeating.  However, his representative filed a new VA form 9 a few weeks later perfecting an appeal for all issues on the SOC, so the Board will proceed to decide this matter on the merits. 

i.  Presumptive Service Connection

Arteriosclerosis, sometimes diagnosed as ischemic heart disease, will be presumed service-connected where it manifests to a compensable degree within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309(a).  The general VA examination in May 2013 diagnosed the Veteran with ischemic heart disease.  However, as discussed below, the evidence of record does not show that the Veteran's heart disease manifested to a compensable degree with one year of his separation from active service. 

The Veteran's STRs are silent for diagnosis, symptoms, or treatment of any heart condition and his separation exam noted normal cardiovascular health.  Since then, the Veteran has suffered at least three myocardial infarctions, the first of which was in 1978, thirty years after his separation from service.  He has undergone two coronary bypass surgeries and had several stents put in.  The Board acknowledges that there is at least on medical note from February 2003 referring to a 1960 coronary artery bypass surgery, and the Veteran stated at his hearing that his first heart attack and surgery were in 1968, when he was 47 years old.  

The Veteran was born in 1931 and would have been 47 in 1978, not 1968.  He has consistently maintained that these events happened when he was 47 years old.  There are contemporaneous medical records of a myocardial infarction and coronary artery bypass surgery in 1978, but nothing from 1968.  There are no records or references whatsoever to a 1960 surgery before the note from February 2003.  Based on the medical documentation of the Veteran's 1978 myocardial infarction and surgery, the note from February 2003 is incorrect.  The Board finds that his first coronary artery bypass surgery occurred in 1978.  

The record and the Veteran consistently agree that his second coronary artery bypass surgery was in 2000.  The contemporaneous record before 1978, including the Veteran's statements, is silent for any complaint, symptom, or diagnosis of any heart condition.  The Board finds that the preponderance of the evidence is against the Veteran's claim that his heart disease manifested to a compensable degree within one year of his separation from active service and presumptive service connection is not warranted. 

ii.  Direct Service Connection

The Veteran has shown that he currently suffers from heart disease.  Although heart disease (as arteriosclerosis or cardiovascular renal disease) is a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence does not show that the Veteran's heart disease existed in service or to a compensable degree within one year of separation from service.  Therefore, service connection cannot be granted under 38 C.F.R. § 3.303(b). 

As discussed above, the Veteran's STRs are silent for diagnosis, symptoms, or treatment of any heart condition and his separation exam noted normal cardiovascular health.  His heart disease was first demonstrated in 1978, when he suffered a myocardial infarction and underwent his first coronary artery bypass surgery.  As noted, the Veteran did report on one occasion that he had his first heart attack in 1960; but this report is inconsistent with what he has generally reported to other treatment providers and is not deemed credible.  Even if there had been a heart attack in 1960, this would have been approximately 12 years after service, and there is no competent and credible evidence linking the heart attack to service.

The March 2016 VA examiner opined that the Veteran had several risk factors that likely caused or aggravated the heart disease, including adult onset diabetes, hypertension, obesity, a history of alcoholism and smoking (not current problems), and hyperlipidemia.  None of these conditions is service connected. 

The Board finds that the opinion of the VA examiner, who examined the Veteran and reviewed the claims file, is the most probative evidence of record on this issue.  There is no opposing medical or lay opinion to consider.  The Board therefore must find that the preponderance of the evidence is against the Veteran's claim and direct service connection for heart disease is not warranted. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


